DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments/Allowable Subject Matter
The indicated allowability of claims 2, 15 (now cancelled and limitations of those claims were added to independent claims 1,14), 7, 20 is withdrawn in view of the newly discovered reference to Lee et al. (U.S. 2020/0163058).  Rejections based on the newly cited reference follow.

Claim Objections
Claims 5, 12, 18 are objected to because of the following informalities: 
Claim 5, line 2  the recited  “the codebook set for the terminal comprises one more codebooks” should be “the codebook set for the terminal comprises codebooks” to agree with the “generating uplink signals by using a plurality of codebooks of the codebook set for the terminal” of lines 8-9 of independent claim 1 (claim 5 depends on claim 1).

Claim 12, line 2 the recited “the codebook comprises one or more codebooks” should be “the codebook set comprises codebooks” to agree with the “wherein the codebook set for the terminal comprises a plurality of codebooks…” of line 16 of claim 8 (claim 12 depends on claim 8).
Claim 18, line 2 the recited “the codebook comprises one or more codebooks” should be “the codebook set comprises codebooks” to agree with the “generate uplink signals by using a plurality of codebooks of the codebook set for the terminal” of lines 11-12 of independent claim 14  (claim 18 depends on claim 14).

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1, 5-7, 14-18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bayesteh et al. (U.S. 10,623,069) in view of Lee et al. (U.S. 2020/0163058).  
With respect to claim 1, Bayesteh et al. disclose: 
generating uplink signals by using a plurality of codebooks of a codebook set for the terminal (Fig. 4b, steps 455-470 result into generation of uplink signals when transmitting device 205 is a UE (column 6, lines 24-28, column 8, lines 45-48) column 8, lines 43-67, column 9, lines 1-50 describe the generation of the uplink signals (at at least one 420 of Fig/ 4a)  in detail. Fig. 4a and its description disclose using a plurality of codebooks of a codebook set used per antenna, column 8, lines 63-67 e.g. different or same codebook set used per antenna. The claimed codebook set corresponds to the codebook set for one antenna); and transmitting the uplink signals to a base station (column 6, lines 24-28, column 8, lines 42-48 when 205 is a UE, Fig. 4b step 475, column 9, lines 45-50 ) wherein a first uplink signal of a first resource among the uplink signals is generated based on a first codeword of a first codebook among the plurality of codebooks (Fig. 3, for example a first uplink signal of a first resource (first data layer of a first antenna) is generated based on a first codeword of one of the codebooks  as shown in Fig. 4a, e.g. u11 is combined/spread with s11, column 7, lines 66-67, column 8, lines 1-6, 63-64) , and wherein a second uplink signal of a second resource adjacent (second data layer u12  of the first antenna)  to the first resource among the uplink signals (the second data layer is adjacent to the first data layer) is generated based on a second codeword of a second codebook that is different from the first codebook (as shown in Fig. 3 different codebooks  310, 320…used per data layer, also column 8, lines 2-6, 20-22 a codebook set 415 comprises sub codebooks also column 10, lines 19-22) among the plurality of codebooks (at least Fig. 3 discloses the plurality of codebooks (also referred to as sub-codebooks of Fig. 4a) being different).
Bayesteh et al do not expressly disclose: receiving, from a base station, first information related to an entire codebook set for a plurality of terminals; receiving, from the base station, second information indicating a codebook set for the terminal that is a subset of the entire codebook set for the plurality of terminals.
In the field of wireless transmission using codebooks, Lee et al. disclose: receiving, from a base station, first information related to an entire codebook set for a plurality of terminals; receiving, from the base station, second information indicating a codebook for the terminal that is a subset of the entire codebook set for the plurality of terminals (e.g. Fig. 19, refer to the pre-defined Codebooks for MM based Encoder and UE specific codebook index signaled to the UE signaling a UE specific codebook out of the pre-defined codebooks. As described in 2) of [0158] “2) the UE may receive the entirety of the MM-base codebook set through RRC signaling during an initial access procedure, an RRC procedure, etc.”, RRc signaling from the base station “and the codebooks proposed in the present disclosure may be used as the UE-specific codebooks”. Based on the above the entire MM-base codebook set comprises for example the codebooks of [0112]) for a plurality of users. Fig. 19, UE Specific codebook index via xPDCCH corresponds to the claimed second information [0159] and the UE specific codebook is a subset of the entire codebook comprising the codebooks of [01112] for example).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the UE of Bayesteh et al. based on Lee et al. to perform receiving, receiving, from a base station, first information related to an entire codebook set for a plurality of terminals (RRC signaled codebook comprising an entire codebook set for a plurality of terminals (UE) i.e. the codebook sets for the plurality of terminals (where each antenna of each codebook uses a single codebook set as disclosed in column 8, lines 64-67 of Bayesteh et al. and refer to the UEs of Fig. 1); receiving, from the base station, second information indicating a codebook set for the terminal that is a subset of the entire codebook set for the plurality of terminals (receiving the UE Specific Codebook index over xPDCCH which indicates the codebook set used by the antennas of the UE of Bayesteh et al. ).to implement the disclosed periodic signaling or indicating to the UE of the codebook set  (used by the antennas of the UE) by a base station according to the known and suitable method disclosed by Lee et al. (which involves signaling an entire codebook set of codebooks for terminals and the specific UE specific index).

With respect to claim 5, modified Bayesteh et al. disclose: the codebook set for the terminal comprises one or more codebooks, each of the one or more codebooks (the codebook set comprises as many codebooks (sub-codebooks) as there are data layers, e.g. Fig. 3 or Fig. 4a for a given antenna, column 10, lines 19-22) comprises a code for a sparse code multiple access (SCMA) (column 3, lines 13-15, column 7, lines 32-33) or a pattern division multiple access (PDMA) according to each of the first codeword and the second codeword (as described with reference to Fig. 3 and Fig. 4a), and the code is configured to spread information bits during a radio resource period of a predetermined length (refer to the lower portion of Fig. 3 also step 509, the data of each data layer is spread during the predetermined length radio resource period when the spreading takes place (prior to the combining performed by 420)).

With respect to claim 6, modified Bayesteh et al. disclose: receiving, from the base station, first information related to an entire codebook set for the plurality of terminals (the RRC signaled entire codebook set); and obtaining the codebook set for the terminal among the entire codebook set for the plurality of terminals based on a predetermined rule (the UE specific codebook index), wherein the predetermined rule comprises one of a random selection, cyclic selection or user equipment (UE) identity-based selection (UE identity based index, refer for example to [0112] where the entire codebook comprises codebooks per UE).

With respect to claim 7, modified Bayesteh et al. disclose: wherein the second information indicates the codebook set for the terminal based on one of a timing advance (TA) size, numerology or random access preamble identity (numerology (bit or bits) used to signal the UE specific codebook index to the UE).

Claim 14 is rejected based on the rationale used to reject claim 1 above. Regarding the claimed: at least one transceiver; and at least one processor coupled with the at least one transceiver, the at least one processor configured to: refer to Fig. 14, column 19, lines 65-67, column 20, lines 1-5, the transmitter 1405 and receiver 1400 correspond to the claimed transceiver and 1415 corresponds to the claimed processor which implements the claimed functions, column 20, lines 10-26, 36-40).

Claims 18-20 are rejected based on the rationale used to reject claims 5-7 above.

7.	Claims 4, 17 are rejected under 35 U.S.C. 103 as being unpatentable over 
Bayesteh et al. (U.S. 10,623,069) in view of Lee et al. (U.S. 2020/0163058) and further in view of Perotti et al. (U.S. 2017/0117986).
	With respect to claim 4, modified Bayesteh et al disclose: wherein the second codebook is a codebook that has a distance metric with the first codebook in the codebook set (e.g. distance metric between codebooks of two different layers, column 6, lines 47-53, column 8, lines 2-9, column 10, lines 18-22, column 2, lines 8-12 different codebooks are used per layer (also shown in Fig. 3), column 5, lines 50-55, implicit distance metric indicating the difference (or similarity) between the second and first codebooks).
	Modified Bayesteh et al., Lee et al. do not disclose: wherein the distance metric comprises a minimum Euclidean distance of an adjacent constellation.
	In the same field of endeavor, Perotti et al. disclose: a distance metric comprises a minimum Euclidean distance of a constellation ([0009] in spread superposition (including SCMA) the used codebooks aim  to maximize the minimum Euclidean distance between spread signals (multidimensional codewords or constellations) of different streams).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the first and second codebooks of Bayesteh et al. that are used to implement SCMA (column 5, lines 50-60, column  7, lines 32-33, SCMA also disclosed by Perotti in [0009]) to maximize the minimum Euclidean distance between the sparse spread signals (constellations or multidimensional spread codewords) of an adjacent stream (e.g. adjacent first or second uplink signal (with respect to the second or first uplink signal) of Bayesteh et al) as part of implementing the SCMA scheme of Bayesteh et al., (Bayesteh et al., column 5, lines 50-60, column  7, lines 32-33, SCMA and Perotti in [0009]).
Claim 17 is rejected based on the rationale used to reject claim 4 above.

Allowable Subject Matter
8.	Claims 8, 10-11, 13 are allowed.
Claims 3 , 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Contact Information
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA VLAHOS whose telephone number is (571)272-5507. The examiner can normally be reached M 8:00-4:00, TWRF 8:00-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM K AHN can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SOPHIA  VLAHOS
Examiner
Art Unit 2633



/SOPHIA VLAHOS/Primary Examiner, Art Unit 2633                                                                                                                                                                                                        07/26/2022